Title: To Alexander Hamilton from Otho H. Williams, 23 May 1791
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore 23 d. May 1791
Sir
I have the honor, now, to enclose you an acct. of the emoluments and disbursements of my office for the year 1790. The compensation of the Collector, you will observe, is small; and, when compared to the multifarious duties required of him, disproportioned to his services. A general view of the laws respecting duties will show that the Collector is, in his district, principally responsible for the due execution of those laws, and whoever will take the trouble to examine the detail of the business must discover that an unreasonable portion of the labor is allotted him. The alternative, which the law allows the Collector, to receive the Naval officers fees, or to permit the Naval officer to receve the Collectors fees seems not founded in necessity, or convenience. It has been and may again be a source of mutual dissatisfaction. Each should be at the trouble of receiving their own fees, which ought to be proportioned to the service required of them, and each should be responsible for his own conduct therein. The relative connections, duties, prerogatives and powers of the several officers of the customs seem not perfectly understood. They are certainly not understood by all alike. It would be painful to be making representations of misconduct resulting perhaps merely from error in judgment, if to be any how tolerated, or excused—But as I do not understand that it is in contemplation to revise the Collection law which is certainly susceptible of some improvement I need not to be more explicit at present.
I am, Sir,   Your most obedient Humble Servant
O H Williams Collr.
